Order reversed on the law and the facts, with ten dollars costs and disbursements, and motion granted vacating the preclusion order and permitting plaintiff to serve his bill of partieidars within five days. It is evident that the order requiring the plaintiff to furnish a bill of particulars and the following preclusion order were taken through the neglect of the attorneys then representing the plaintiff, and the plaintiff had no knowledge thereof. All proceedings in his action were subsequently stayed by an order of the United *691States District Court, and there has been no inexcusable delay since the stay terminated and the plaintiff’s present attorneys were substituted. He is entitled to his day in court to have his case finally disposed of by a fair trial. (See Allen v. Fink, 211 App. Div. 411, 415; Baldwin v. Yellow Taxi Corporation, 221 id. 717, 718.) Lazansky, P. L, Young, Carswell, Tompkins and Davis, JJ., concur.